DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 13, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims “a control device that controls a position of the flushing valve”, “the control device comprises a control element”, and “the control element comprises a mechanically preloaded check valve”; the combination of these limitations is not disclosed in the specification as the claimed check valve functions independently and has no association with the control device that controls a position of the flushing valve.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 13, and 23, it is unclear how the claimed “control element” comprises “a mechanically preloaded check valve” based on applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9-10, 21-22, 24-27, and 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larach (Pub. No. US 2019/0352888).
Regarding claim 1, Larach discloses a flushing device (Figs. 1-4) that is connectable to a potable water system (paragraph 40) for flushing at least one water line (Fig. 1), comprising a flushing valve (208), a control line (Fig. 2) that is connected to the flushing valve (208); and a control device (211) that controls a position of the flushing valve (208) via the control line (paragraph 79), and which opens the flushing valve at given times (paragraph 97); wherein the control device (211) comprises a mechanical, hydraulic, or electrical control element (207) which controls a flushing process such that flushing does not occur when said control element (207) perceives a drop in the water pressure in the water system (paragraphs 95-96). 
Regarding claim 4, Larach discloses the flushing device (Figs. 1-4) wherein the control element (207) comprises a pressure sensor (207) that is disposed in the direction of flow upstream (fig. 2) of said flushing valve (208), wherein the control device (211) is in communication with said pressure sensor (207), and connected to said flushing valve (208), the control device (211) being adapted in such a way that said flushing valve (208) is switched, de-energized or blocked based on a signal (paragraph 96) of said pressure sensor (207).
Regarding claim 5, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (207) is formed as a pressure switch (encompassed by the disclosed pressure sensor).
Regarding claim 6, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (206) is formed as a pressure measuring device (encompassed by the disclosed pressure sensor). 
Regarding claim 9, Larach discloses the flushing device (Figs. 1-4) wherein a measured water consumption (at 203) is incorporated into the flushing process. 
Regarding claim 10, Larach discloses the flushing device (Figs. 1-4) wherein said flushing device (Figs. 1-4) is connected to said potable water system (paragraph 40), said potable water system (Fig. 1) comprises said water line and a connection (201) to a public water supply mains (paragraph 40), and the water line (Fig. 1) leads to at least one consumer (at 106).
Regarding claim 21, Larach discloses a flushing device (Figs. 1-4) that is connectable to a potable water system (paragraph 40) for flushing at least one water line (Fig. 1), comprising a flushing valve (208), a control line (Fig. 2) that is connected to the flushing valve (208), and a control device (211) that controls a position of the flushing valve (208) via the control line (paragraph 79), wherein said flushing device is adapted to control a flushing process (paragraph 95), and wherein a measured water consumption (at 203) is incorporated into the flushing process.
Regarding claim 22, Larach discloses the flushing device (Figs. 1-4) wherein the control device (211) comprises a mechanical, hydraulic and/or electronic control element (207) which controls said flushing process (paragraph 95) such that flushing does not occur when said control element (207) perceives a drop in the water pressure in the water system (paragraph 96).
Regarding claim 24, Larach discloses the flushing device (Figs. 1-4) wherein the control element (207) comprises a pressure sensor (207), disposed in the direction of flow upstream (fig. 2) of said flushing valve (208), wherein the control device (211) is in communication with said pressure sensor (207) and connected to said flushing valve (208), the control device (211) being adapted in such a way that said flushing valve (208) is switched, de-energized or blocked based on a signal (paragraph 96) of said pressure sensor (207).
Regarding claim 25, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (207) is formed as a pressure switch (encompassed by the disclosed pressure sensor).
Regarding claim 26, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (206) is formed as a pressure measuring device (encompassed by the disclosed pressure sensor). 
Regarding claim 27, Larach discloses the flushing device (Figs. 1-4) further comprising a means (207) that is adjusted to couple the position of a valve (209) associated with a consumer with the position of said flushing valve (208) such that opening said valve (209) associated with the consumer causes (paragraph 96) said flushing valve (208) to close.
Regarding claim 29, Larach discloses the flushing device (Figs. 1-4) wherein the control device (211) is configured to control a position of the flushing valve (208) via the control line (Fig. 2), and to open the flushing valve (208) at given times (paragraph 97).
Regarding claim 30, Larach discloses the flushing device (Figs. 1-4) wherein said flushing device is connected to said potable water system (paragraph 40), said potable water system comprises said water line (Fig. 1) and a connection (201) to a public water supply mains (paragraph 40), and the water line (Fig. 1) leads to at least one consumer (at 210).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11, 14-16, 18-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larach (Pub. No. US 2019/0352888) in view of Thompson (U.S. Patent No. 5,441,070).
Regarding claim 8, Larach discloses the essential features of the claimed invention but lacks disclosure wherein a measured water temperature is incorporated into the flushing process. 
Thompson teaches a flushing device (Figs. 1-2) with a flushing valve (128) that has a flushing process with a measured water temperature incorporated into the flushing process (Column 4 line 62-Column 5 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing process of Larach to incorporating a measured temperature as taught by Thompson for the advantage of enabling the flushing process to drain water that has surpassed a threshold temperature (Column 4 line 62-Column 5 line 7).

Regarding claim 11, Larach discloses a flushing device (Figs. 1-4) that is connectable to a potable water system (paragraph 40) for flushing at least one water line (Fig. 1), comprising a flushing valve (208), a control line (Fig. 2) that is connected to the flushing valve (208); and a control device (211) that controls a position of the flushing valve (208) via the control line (paragraph 79); wherein the control device (211) comprises a mechanical, hydraulic, or electrical control element (207) which controls a flushing process such that flushing does not occur when said control element (207) perceives a drop in the water pressure in the water system (paragraphs 95-96), but lacks disclosure wherein a measured water temperature is incorporated into the flushing process.  
Thompson teaches a flushing device (Figs. 1-2) with a flushing valve (128) that has a flushing process with a measured water temperature incorporated into the flushing process (Column 4 line 62-Column 5 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing process of Larach to incorporating a measured temperature as taught by Thompson for the advantage of enabling the flushing process to drain water that has surpassed a threshold temperature (Column 4 line 62-Column 5 line 7).

Regarding claim 14, Larach discloses the flushing device (Figs. 1-4) wherein the control element (207) comprises a pressure sensor (207), disposed in the direction of flow upstream (fig. 2) of said flushing valve (208), wherein the control device (211) is in communication with said pressure sensor (207) and connected to said flushing valve (208), the control device (211) being adapted in such a way that said flushing valve (208) is switched, de-energized or blocked based on a signal (paragraph 96) of said pressure sensor (207).
Regarding claim 15, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (207) is formed as a pressure switch (encompassed by the disclosed pressure sensor).
Regarding claim 16, Larach discloses the flushing device (Figs. 1-4) wherein said pressure sensor (206) is formed as a pressure measuring device (encompassed by the disclosed pressure sensor). 
Regarding claim 18, Larach discloses the flushing device (Figs. 1-4) wherein the control device (211) is configured to control a position of the flushing valve (208) via the control line (Fig. 2), and to open the flushing valve (208) at given times (paragraph 97).
Regarding claim 19, Larach discloses the flushing device (Figs. 1-4) wherein a measured water consumption (at 203) is incorporated into the flushing process. 
Regarding claim 20, Larach discloses the flushing device (Figs. 1-4) wherein said flushing device is connected to said potable water system (paragraph 40), said potable water system comprises said water line (Fig. 1) and a connection (201) to a public water supply mains (paragraph 40), and the water line (Fig. 1) leads to at least one consumer (at 210).
Regarding claim 28, Larach discloses the essential features of the claimed invention but lacks disclosure wherein a measured water temperature is incorporated into the flushing process. 
Thompson teaches a flushing device (Figs. 1-2) with a flushing valve (128) that has a flushing process with a measured water temperature incorporated into the flushing process (Column 4 line 62-Column 5 line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing process of Larach to incorporating a measured temperature as taught by Thompson for the advantage of enabling the flushing process to drain water that has surpassed a threshold temperature (Column 4 line 62-Column 5 line 7).

Allowable Subject Matter
Claims 3, 13, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753